B19-28839                                   EAB/alb                                   04/24/2019

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION - AKRON

                                              )
IN RE:                                        )    CHAPTER 13
                                              )
CHRISTOPHER D. JANOK                          )    CASE NO.19-50681
Debtor                                        )
                                              )    JUDGE ALAN M. KOSCHIK
                                              )
                                              )    NOTICE OF APPEARANCE AND REQUEST
                                              )    FOR SERVICE OF PAPERS
                                              )

         Please take notice that Edward A. Bailey of Reimer Law Co., hereby enters his

appearance as attorney for M&T BANK, in the above proceeding and pursuant to Bankruptcy

Rule 2002, requests that his name be added to the mailing list maintained by the Clerk in the

above case and all notices given or required to be given in this case and all papers served or

required to be served in this case be given to and served on the following:

                                       REIMER LAW CO.
                                     Edward A. Bailey, ESQ.
                                      30455 SOLON ROAD
                                     SOLON, OHIO 44139

         Please take further notice that the foregoing request includes notices and papers referred

to in rule 2002 of the Bankruptcy Rules and also includes, without limitation, notices of any

orders, pleadings, motions, applications, complaints, demands, hearings, requests or petitions,

answer and reply papers, memoranda and briefs in support of any of the foregoing and any other

document brought before this Court with respect to these proceedings, whether formal or




19-50681-amk        Doc 18    FILED 04/24/19       ENTERED 04/24/19 13:41:08          Page 1 of 4
informal, whether written or oral, and whether transmitted or conveyed by mail, deliver,

telephone, or otherwise.


Date: April 24, 2019




                                    /s/ Edward A. Bailey
                                    Reimer Law Co.
                                    Edward A. Bailey #0068073
                                    Richard J. LaCivita #0072368
                                    Cynthia A. Jeffrey #0062718
                                    30455 Solon Road
                                    Solon, Ohio 44139
                                    Phone No. 440-600-5500
                                    Fax No. 440-600-5521
                                    ebailey@reimerlaw.com




19-50681-amk      Doc 18   FILED 04/24/19   ENTERED 04/24/19 13:41:08       Page 2 of 4
                                  CERTIFICATE OF SERVICE

I certify that on April 24, 2019, a true and correct copy of the Notice was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

1.     Office of the U.S. Trustee at (Registered address)@usdoj.gov

2.     Keith Rucinski on behalf of the Chapter 13 Trustee's office
       krucinski@ch13akron.com

3.     David Mucklow, Esq. on behalf of Christopher D. Janok, Debtor
       davidamucklow@yahoo.com

And by regular U.S. mail, postage prepaid, to:

4.     Christopher D. Janok, Debtor
       1233 Nola Avenue
       Barberton, OH 44203

5.     Summit County Treasurer's Office
       Ohio Building - 175 S. Main Street
       Suite 320
       Akron, Ohio 44308

6.     Robyn Janok
       1233 Nola Avenue
       Barberton, OH 44203




                                         /s/ Edward A. Bailey
                                         Reimer Law Co.
                                         Edward A. Bailey #0068073
                                         Richard J. LaCivita #0072368
                                         Cynthia A. Jeffrey #0062718
                                         30455 Solon Road
                                         Solon, Ohio 44139
                                         Phone No. 440-600-5500
                                         Fax No. 440-600-5521
                                         ebailey@reimerlaw.com




19-50681-amk       Doc 18    FILED 04/24/19       ENTERED 04/24/19 13:41:08           Page 3 of 4
19-50681-amk   Doc 18   FILED 04/24/19   ENTERED 04/24/19 13:41:08   Page 4 of 4
